Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 18 May 2022 was received.  Claim 5 was cancelled.  Claim 1 was amended.  Claims 21-22 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Udovic on claims 1-6, 8-10, and 14-17 were withdrawn, because independent claim 1 has been amended and Applicant’s arguments.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Udovic as applied to claim 1 and further in view of Chen et al. on claim 7 is withdrawn, because independent claim 1 has been amended.

The claim rejection under 35 U.S.C. 103 as unpatentable over Udovic as applied to claim 1 and further in view of Mohtadi et al. on claims 11-13 is withdrawn, because independent claim 1 has been amended.




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Harper on 6 July 2022.

IN THE TITLE:
METHOD FOR SYNTHESIZING 


IN THE CLAIMS:

6. (Cancelled)
18. (Cancelled)
19. (Cancelled)
20. (Cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a method for synthesizing an electrolyte composition where the method comprises doping a solid matrix with a metal salt by mixing the solid matrix and the metal salt at a temperature that meets or exceeds the melting temperature of the solid matrix such that the metal salt is dissolved in a molten salt matrix, then cooling the molten salt matrix with the dissolved metal salt such that a solid electrolyte mixture is produced, the solid matrix having the formula GPA as defined by the limitations with independent claim 1.  Applicant’s argument with respect to the methods as applied by Udovic and differences with respect to the scope of the instant applications claims were convincing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727